DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A control method of a hybrid vehicle that includes an internal combustion engine and an electrical power generating motor that is connected with the internal combustion engine for controlling a rotational speed of the internal combustion engine to be a target rotational speed, the method comprising:
when a failure with respect to the internal combustion engine is judged,
setting an upper limit of a target rotational speed of a firing operation of the internal combustion engine during the failure to an on-failure upper limit rotational speed that is lower than an on-failure fuel cut rotational speed that is a rotational speed for stopping fuel supply to the internal combustion engine during the failure; and
controlling the target rotational speed of a motoring operation to be not higher than an on-failure fuel cut recovery rotational speed that is a rotational speed for restarting the fuel supply after the fuel cut during the failure.”

a target rotational speed for a motor which is lower than a fuel-cut rotation speed.  Therefore, the motor would have a rotating speed lower than the fuel-restarting speed to prevent failure.

After reviewing the specification, claimed language and Remark, the examiner considered Cho (US2019/0118800 A1), which is still the closest reference to teach the claimed limitations, fails to teach the claimed limitation since in Cho, the reference teaches all the speed control is operated after detecting a motor failure, which is not an engine failure.  Therefore, the reference fails to reflect all the limitations of Claim 1.

The examiner further considered other limitations, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 8 is allowed based on the same reasons as Claim 1.  Claims 2-5, 7, 9 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747